Citation Nr: 0634989	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg scar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2006).

Here, the Board notes that the veteran's appeal originally 
included the issues of service connection for bilateral 
hearing loss and tinnitus.  These issues were resolved in the 
veteran's favor in a rating decision dated in March 2004.  At 
that time, the veteran and his representative were notified 
that the decision constituted a grant of benefits on appeal.  
Although the veteran filed a April 2004 notice of 
disagreement claiming that he is entitled to an earlier 
effective date for these service-connected conditions as well 
as a compensable disability rating for bilateral hearing 
loss, these issues have not yet been stated in a timely-filed 
substantive appeal (VA Form 9) .  Therefore, the remaining 
issue before the Board with respect to the June 2002 rating 
decision is as stated on the title page.
   
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The veteran appeals the June 2002 rating decision in which 
the RO denied his claim for entitlement to service connection 
for a right leg scar.  Specifically, the veteran seeks 
service connection for a scar between his right ankle and 
kneecap, allegedly sustained in service when his leg was 
caught between the wheel and the frame of an aircraft 
tractor.  

As the veteran's service medical records have been lost with 
his original claims folder and the VA has been unable to 
locate them after diligent efforts, there is no record of 
this alleged incident in service, which was the RO's basis 
for denying the claim in its June 2002 rating decision.  
Also, in the March 2004 supplemental statement of the case, 
the RO noted that the veteran's VA treatment reports do not 
show treatment for a right leg scar, although the veteran 
claims that the scarred area is tender and painful upon 
touch.  

In this unusual situation, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5103A.  Furthermore, when a veteran's service 
medical records are not available, VA's duty to assist, and 
the Board's duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (are heightened).  See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That 
duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In this case, a remand is required to secure a examination 
for this condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to assess the severity and 
etiology of the residual right leg scar.  
Provide the claims folder to the examiner 
for review.  The report of the examination 
should specifically state that such a 
review was conducted.  Ask the examiner to 
address whether the scar is deep or 
superficial, the area of the scar, whether 
the scar causes limited motion, whether 
the scar is unstable, whether the scar is 
painful on examination, or whether the 
scar otherwise causes limitation of 
function of the affected part.  The 
examiner is also asked to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's right leg scar is 
proximately due to or the result of his 
period of active service from June 1974 to 
June 1977.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.   A complete rationale should be given 
in an examination report for all opinions 
and conclusions expressed.  

The veteran should be advised that failure 
to report for the scheduled examination 
might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 
3.655 (2006).

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and regulations, 
and an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


